NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0530-15T1

ISAAC J. BUCHEN and
GAIL BUCHEN,

        Plaintiffs-Respondents,

v.

TAYLOR R. BRANICK and
JAMES S. BRANICK,

        Defendants-Appellants.

____________________________________

              Argued February 14, 2017 – Decided June 27, 2017

              Before Judges Leone and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. L-
              8119-13.

              John V. Mallon argued the cause for appellants
              (Chasan Leyner & Lamparello, P.C., attorneys;
              Mr. Mallon, of counsel and on the briefs;
              Richard W. Fogarty, on the brief).

              Franklin R. Strokoff argued the cause for
              respondents (The Rothenberg Law Firm, L.L.P.,
              attorneys; Mr. Strokoff, on the brief).


PER CURIAM
     This appeal arises from a motor vehicle accident between

plaintiff Isaac J. Buchen and defendant Taylor R. Branick.                         The

trial court granted a directed verdict on causation and later

ordered the jury to return a monetary amount after it submitted a

zero-damages verdict.          We reverse the court's September 4, 2015

judgment and remand for the entry of judgment based on the jury's

verdict of zero damages.1

                                          I.

     Plaintiff testified as follows.             On December 27, 2011, he was

driving   in    "stop    and   go    traffic"    when    he    was   rear-ended     by

defendant.        Plaintiff         was   "jolted,"      which       he   said   "was

significant."     However, his body did not strike the steering wheel

or any other part of his vehicle.               Plaintiff felt "startled" and

"shaken up" but did not experience immediate pain in his back or

elsewhere.

     Both      drivers   pulled      over.      There    was     minor    damage    to

plaintiff's      rear    bumper     and   the    front    of     defendant's     car.




1
  Plaintiff's wife Gail Buchen's loss of consortium claim was
withdrawn. Plaintiff's claims were dismissed against defendant's
father James S. Branick, the owner of the vehicle.



                                          2                                  A-0530-15T1
Plaintiff did not complain of pain, declined an ambulance, and

drove home from the scene.2

       Plaintiff testified that, the next morning, he felt pain in

his lower back, and "shooting pains down [his] leg to [his] toes,"

that    he   never   experienced   before.    He   did    not    seek   medical

attention until about a week and a half after the accident.                A Dr.

Goldenburg (or Goldenberg) had plaintiff get an MRI and prescribed

physical therapy.3       Plaintiff attended physical therapy for four

to five months. The pain "initially" improved and then improvement

"stalled," prompting him to stop attending physical therapy in

April 2012.      The physical therapy was the last active treatment

plaintiff received.        Dr. Goldenburg also recommended plaintiff

visit a pain management doctor, Dr. Patel, who proposed injections

for    the   pain.     Plaintiff   declined   because      the   pain,     while

persistent, "wasn't completely intolerable."             He decided to "live

with the pain, since it was . . . tolerable."

       Plaintiff testified he saw Dr. Jonathan Lewin in November

2014 after having not seen a doctor for treatment for roughly two-

and-a-half years.       Dr. Lewin had plaintiff get an MRI and an x-


2
  Defendant testified she hit plaintiff's car and was "jolted
forward."   She testified it was "[m]edium to light impact" and
that she did not hit the steering wheel. She added plaintiff said
he was okay.
3
    The spelling of this name varies in the record.

                                      3                                  A-0530-15T1
ray.    He suggested surgery or injections, but plaintiff again

declined.

       Plaintiff testified that, prior to the accident, he had "a

very active lifestyle."   He enjoyed working out, hiking, biking,

skating, and spending time with his wife and eight children.

Plaintiff's activities have been limited since the accident in a

number of ways.   He is no longer able to shovel snow or go on long

bike rides.   He has not gone to the gym since December 2011.           He

is also unable to carry his children on his back around the house

or when they go hiking.   He still feels pain every day.        While he

does not have the shooting pains down his legs permanently, he

does still experience them from time to time.          He is still able

to travel by train and plane.   He is able to walk the five blocks

in New York City from the Port Authority to his office.         He will

consider injections or surgery if the pain worsens, but, if it

stays as is, he will "try to continue to live with it."         He does

not wear a back brace, take any prescription medication, or walk

with a cane or a limp.4

       Plaintiff played for the jury the videotaped deposition of

Dr. Lewin, who testified as follows.      The MRI revealed plaintiff

"had a combination of distal bulge or herniation" in his lumbar


4
   Plaintiff's wife testified         similarly   as    to   defendant's
limitations since the accident.

                                  4                              A-0530-15T1
vertebrae and spondylolysis, which is "a crack . . . in the back

at the lower level of his spine."        "[T]he onset of the pain was

caused by the accident," and "the bulge and the herniation and

even the spondylolysis may have been caused by the accident, but,

. . . typically speaking, it's an acquired condition, which is

more likely exacerbated by this type of accident than actually

caused by it."      He expected plaintiff's symptoms to continue

forever.

     Defendant called two experts.        First, Dr. Alan Miller, an

orthopedic surgeon, testified as follows.         Dr. Miller examined

plaintiff on September 16, 2014.       The bulge identified in the MRI

could be caused by the accident but also could be degenerative,

and was not compressing the nerves.         The spondylolysis "was a

preexisting condition and not related to the accident."

     Dr. Miller testified plaintiff reported that "following the

accident he developed neck and lower back pain."       Dr. Miller also

reviewed   Dr.   Goldenburg's    records,    which   showed   plaintiff

complained of lower back pain.    Based on those records, Dr. Miller

conceded plaintiff was "injured" and "hurt" in the accident because

he suffered "strains and sprains," namely "a cervical sprain [and]

a lumbar sprain."   However, those injuries resolved.

     Second, Dr. Eric Fremed, a neurologist, testified as follows.

Dr. Fremed examined plaintiff on October 22, 2014             and found

                                   5                            A-0530-15T1
plaintiff was "left without objective evidence of any permanent

neurological injury" caused by the accident.      The herniation or

bulge was degenerative and not caused by the accident.       Rather,

Dr. Fremed found, "by the history [plaintiff] gave me, he suffered

a Lumbosacral sprain as a result of the accident," which later

improved.     Both defense experts agreed plaintiff suffered no

permanent injury and required no future treatment.

     At the close of the evidence, plaintiff moved for a directed

verdict on negligence and causation.     Defendant did not dispute

she was negligent, but she contested causation and damages.       The

trial court granted the plaintiff's motion.     As to causation, the

court found the jurors must find at least a temporary injury,

which it found "equates . . . to causation."5

     The trial court instructed the jury:

            The plaintiff contends that he sustained a
            permanent injury as a result of the accident
            of December 27th, 2011.        The defendant
            contends that the plaintiff sustained no
            permanent injury as a result of the motor
            vehicle accident and, at most, sustained a
            temporary injury which should have healed
            within a few months.
                 . . . .
                 Now, in this case, the Court has ruled
            that the plaintiff is free from fault in the
            happening of this accident; that the defendant
            was negligent in the happening of the

5
 Because this case was not subject to the "[l]imitation on lawsuit
option," plaintiff was not restricted to recovering for "a
permanent injury." See N.J.S.A. 39:6A-8(a).

                                  6                          A-0530-15T1
            accident; and that her negligence caused the
            accident and any injuries sustained. So, the
            issue for you to decide is whether the
            plaintiff sustained a temporary or permanent
            injury and what amount would constitute fair
            and adequate compensation for the injuries
            sustained?
                 The plaintiff is entitled to recover fair
            and reasonable money damages for the full
            extent of the harm caused. . . .
                 . . . .
                 Now, because I have already ruled as a
            matter of law as to certain issues in the case
            the issue you'll have to decide . . . reduces
            itself to one question . . . . What amount
            of money will fairly and justly compensate the
            plaintiff . . . for pain and suffering,
            disability, and loss of enjoyment of life?

     On July 17, 2015, the jury returned a verdict of "zero

dollars."    Without any request by plaintiff, the trial court told

counsel "[t]he jury must have been confused" as a zero-damages

verdict "was not an option.    The jury must return a verdict of a

monetary amount in favor of the plaintiff, at least, for temporary

injuries."    Over defendant's objection, the court decided it was

"going to have to recharge them."

     The trial court brought the jury back and instructed:

                 The Court feels it must have been unclear
            in it's [sic] instructions to you. The only
            options – there was an option during your
            deliberations to consider whether the injury
            sustained by the plaintiff was temporary or
            permanent.   But the undisputed evidence was
            that he was injured.     No medical testimony
            existed that the plaintiff was not injured.
                 Under the law, therefore, the Court has
            determined that the jury must returned [sic]

                                  7                          A-0530-15T1
              a damage award whether for temporary injury
              or permanent.    That's within your purview.
              Was it temporary; was it permanent? But, even
              if temporary, the plaintiff is entitled to a
              monetary award. Which you determine in your
              good sense and judgment the fair and
              reasonable value of that award.    Therefore,
              I'm going to recharge you on the law with
              respect to damages and what an award must
              encompass. And then I'm going to ask you to
              re-deliberate.

Shortly thereafter, the jury returned a $30,000 verdict.                The

court denied defendant's motion for a new trial or reinstatement

of the zero-damages verdict.

                                    II.

     Defendant argues the trial court erred in entering a directed

verdict on causation under Rule 4:40-1.        "'[I]f, accepting as true

all the evidence which supports the position of the party defending

against the motion and according him the benefit of all inferences

which   can    reasonably   and   legitimately   be   deduced   therefrom,

reasonable minds could differ, the motion must be denied.'"          Smith

v. Millville Rescue Squad, 225 N.J. 373, 397 (2016) (citation

omitted); accord Dolson v. Anastasia, 55 N.J. 2, 5 (1969).              "In

reviewing . . . a motion for judgment under Rule 4:40-1, [appellate

courts] apply the same standard that governs the trial courts."

Smith, supra, 225 N.J. at 397.           We must hew to that standard of

review.



                                     8                             A-0530-15T1
     "To recover damages for the negligence of another, a plaintiff

must prove that the negligence was a proximate cause of the injury

sustained."      Scafidi   v.   Seiler,   119   N.J.   93,   101     (1990).

"Proximate cause is a factual issue, to be resolved by the jury

after appropriate instruction by the trial court."           Ibid.     Thus,

"proximate cause is generally an issue for the jury."           Miller v.

Estate of Sperling, 166 N.J. 370, 386 (2001); accord Winstock v.

Galasso, 430 N.J. Super. 391, 418 (App. Div.), certif. denied, 215

N.J. 487 (2013).

     Of course, whether "negligence was a proximate cause of the

injury sustained," Scafidi, supra, 119 N.J. at 101, depends on the

injury.     Where a plaintiff claims multiple injuries, they each

raise a separate causation issue, and it is improper to lump them

together.    See Ponzo v. Pelle, 166 N.J. 481, 491-92 (2001) (ruling

that, where the plaintiff alleged "three distinct injuries from

the accident," two of which were "hotly disputed," a "single jury

interrogatory was inadequate").

     Here, plaintiff principally claimed permanent injuries, but

defendant's experts hotly disputed that they were caused by the

accident.     Plaintiff's expert, Dr. Lewin, opined that the disc

herniation or bulge and spondylolysis "may have been caused by the

accident."    However, he conceded they may have been preexisting

conditions which were "more likely exacerbated by this type of

                                   9                                 A-0530-15T1
accident than actually caused by it."           On cross-examination, he

admitted the spondylolysis was a preexisting condition. Dr. Miller

denied plaintiff had a herniated disc, believed the bulge could

be caused by degeneration and was not compressing the nerves, and

asserted the spondylolysis "was a preexisting condition and not

related to the accident."          Dr. Fremed opined that the herniation

or bulge was degenerative and not caused by the accident.             Because

the experts presented evidence disputing the accident caused the

alleged herniation or bulge and the spondylolysis, it was improper

to grant a directed verdict on causation regarding those claimed

injuries.

      In granting the directed verdict on causation on all injuries,

the trial court improperly lumped plaintiff's claimed permanent

injuries     in   with   lesser,    temporary   complaints.         The     court

repeatedly stressed that "all three experts including both defense

experts testified that [plaintiff] sustained an injury to his

lower back, for at least 3-4 months, that was caused by the motor

vehicle collision."       That was not a reason to grant a directed

verdict on the disputed causation of the more serious, permanent

injuries which were the focus of plaintiff's claims.

      The experts' testimony showed some agreement that plaintiff

may   have   suffered    some   temporary   injury   after    the   accident.

Plaintiff's expert testified plaintiff "had complaints of back

                                      10                                  A-0530-15T1
pain and leg pain after" the accident.         Dr. Miller testified

plaintiff was "injured" and "hurt" in the accident because he

suffered "strains and sprains," namely "a cervical sprain [and] a

lumbar sprain" which soon resolved. Dr. Fremed testified plaintiff

"suffered a [soft-tissue] Lumbosacral sprain as a result of the

accident" which soon improved.

     However, that testimony was based neither on the experts'

examination of plaintiff, nor on medical testing, but solely on

plaintiff's own statements. None of the experts examined defendant

until 2014, long after the 2011 accident and years after the

temporary sprains and strains allegedly resolved.       Plaintiff's

expert based his comments about plaintiff's back and leg pain in

2011 on the history he took from plaintiff.6    Dr. Miller's finding

of neck and lower back sprains came after his review of defendant's

statements to him and to Dr. Goldenburg that "following the

accident he developed neck and lower back pain."         Dr. Fremed

expressly based his finding of a lower back sprain on "the history

[plaintiff] gave" him.   Plaintiff gave similar testimony at trial.



6
  Indeed, plaintiff's expert based his opinion that the accident
caused all of plaintiff's symptoms on his statements that he
"didn't have complaint[s] prior to his accident" and "he began
having symptomology" after the accident. Dr. Lewin admitted that
his "opinion on causation, that [plaintiff] was asymptomatic for
many of these conditions before the accident, is based entirely
on him telling [Lewin] that he had no pain before the accident."

                                 11                          A-0530-15T1
     The jury was not required to believe plaintiff's statements.

"Jurors are free to believe some, all or none of a witness'

testimony[.]"     State v. Gaines, 377 N.J. Super. 612, 622 (App.

Div.), certif. denied, 185 N.J. 264 (2005); accord Model Jury

Charge (Civil) § 1.12L, "General Provisions for Standard Charge"

(1998). The jury's verdict suggested it did not credit plaintiff's

testimony about his alleged injuries.

     Similarly,    the   jury   was   not   required   to   believe    expert

opinions based solely on plaintiff's statements.            "'The weight to

which an expert opinion is entitled can rise no higher than the

facts and reasoning upon which that opinion is predicated.'"

Johnson v. Salem Corp., 97 N.J. 78, 91 (1984) (citation omitted).

"'To determine the credibility, weight and probative value of an

expert's opinion, one must [be able to] question the facts and

reasoning on which it is based.'"           State v. Wakefield, 190 N.J.

397, 452 (2007) (citation omitted), cert. denied, 552 U.S. 1146,

128 S. Ct. 1074, 169 L. Ed. 2d 817 (2008).              Thus, jurors are

instructed:

               The weight of the expert's opinion
          depends on the facts on which the expert bases
          his/her opinion.    You as jurors must also
          decide whether the facts relied upon by the
          expert actually exist.
                . . . [Y]ou are not bound by the
          testimony of an expert.      You may give it
          whatever weight you deem is appropriate. You


                                      12                              A-0530-15T1
            may accept or reject all or part of an expert's
            opinion(s).

            [Model Jury Charge (Civil) § 1.13, "Expert
            Testimony" (1995) (footnotes omitted).]

     "A jury 'need not give controlling effect to any or all of

the testimony provided by experts even in the absence of evidence

to the contrary.'     'The jury may adopt so much of it as appears

sound, reject all of it, or adopt all of it.'"         Kozma v. Starbucks

Coffee Co., 412 N.J. Super. 319, 325 (App. Div. 2010) (quoting

State v. Spann, 236 N.J. Super. 13, 21 (App. Div. 1989), aff'd,

130 N.J. 484 (1993)).      "Credibility is a jury question when people

'of reason and fairness may entertain differing views as to the

truth of testimony, whether it be uncontradicted, uncontroverted

or even undisputed[.]'"         Johnson, supra, 97 N.J. at 92 (citation

omitted).   "[S]imply because proofs are undisputed is insufficient

in and of itself to warrant the grant of a motion for judgment

. . . in situations in which credibility is at issue, since the

fact-finder    is   free   to    reject   those   uncontested   proofs    on

credibility grounds."       Alves v. Rosenberg, 400 N.J. Super. 553,

566 (App. Div. 2008) (quoting Johnson, supra, 97 N.J. at 92).7


7
  A jury is not even required to accept a stipulated fact. "A
stipulation of fact is nothing more than evidence that is
uncontroverted. However, a jury is free to reject any evidence,
including that which is uncontroverted."   State v. Wesner, 372
N.J. Super. 489, 494 (App. Div. 2004), certif. denied, 183 N.J.


                                     13                            A-0530-15T1
     "Ordinarily, such a motion should be denied when the case

rests upon issues of credibility."          Ibid.    Thus, in Alves, we held

a directed verdict for the plaintiff would have been improper

where "several of the facts upon which the expert based his

conclusion   came      directly   from     plaintiff's       testimony,"     whose

credibility was disputed.         Ibid.     The "jury could question [the

expert]'s conclusions, especially when affording defendant all

reasonable inferences to which he is entitled at that stage."

Ibid.

     Thus, the trial court erred in removing the issue of proximate

cause from the jury by a directed verdict.                 This was not one of

"the highly extraordinary case[s] in which reasonable minds could

not differ on whether that issue has been established."                     Fluehr

v. City of Cape May, 159 N.J. 532, 543 (1999).

                                    III.

     Despite   the     mistaken   directed       verdict     on   causation,    the

jury's verdict was for zero damages.              The trial court committed

further   error   in    sending   the     jury   back   to    redeliberate      and

requiring that it award a monetary amount.




214 (2005); see also AGS Computs., Inc. v. Bear, Stearns & Co.,
244 N.J. Super. 1, 5 (App. Div. 1990); Biunno, Weissbard & Zegas,
Current N.J. Rules of Evidence, comment 4(a) on N.J.R.E. 101(a)(4)
(2016).

                                     14                                    A-0530-15T1
       "[I]n our constitutional system of civil justice, the jury —

not a judge — is charged with the responsibility of deciding the

merits of a civil claim and the quantum of damages to be awarded

a plaintiff."     Cuevas v. Wentworth Grp., 226 N.J. 480, 499 (2016).

"A jury's verdict, including an award of damages, is cloaked with

a 'presumption of correctness.'             The presumption of correctness

that attaches to a damages award is not overcome unless a defendant

can establish, 'clearly and convincingly,' that the award is 'a

miscarriage of justice.'"         Id. at 501 (quoting Baxter v. Fairmont

Food Co., 74 N.J. 588, 596, 598 (1977)); see City of Long Branch

v. Jui Yung Liu, 203 N.J. 464, 492 (2010) (applying this standard

where   the    damages     were   alleged    to    be   inadequate).             "[T]he

evaluation of damages is a matter uniquely reposed in the jury's

good judgment, and to justify judicial interference, '[a] verdict

must    be    "wide   of   the    mark"     and   pervaded     by     a    sense       of

"wrongness."'"        Jastram     v.   Kruse,     197   N.J.   216,       229    (2008)

(citation omitted).

       "A 'judge may not substitute his judgment for that of the

jury merely because he would have reached the opposite conclusion;

he is not a . . . decisive juror.'"               Cuevas, supra, 226 N.J. at

501 (quoting Baxter, supra, 74 N.J. at 598).                    "[A]n appellate

court must pay some deference to a trial judge's 'feel of the

case,'" but "a trial judge cannot overthrow the jury's credibility

                                       15                                       A-0530-15T1
determinations and findings of fact and then substitute her own."

Id. at 501-02 (citation omitted).

     Rather, "court[s] must give 'due regard to the opportunity

of the jury to pass upon the credibility of the witnesses.'"               Id.

at 501 (quoting He v. Miller, 207 N.J. 230, 248 (2011)).                  "The

jury's views of the facts and the credibility of the witnesses as

expressed in its verdict are entitled to deference from both the

trial and appellate courts." He, supra, 207 N.J. at 251-52. Here,

the trial court mistakenly did not defer to the jury's view of the

facts and its credibility determination.

     The trial court expressed concern that its instructions had

confused the jury, but there was no evidence of jury confusion.

Nor were the instructions confusing.          The court gave the model

civil   jury   instructions,   including      the   general    instructions

allowing the jury to disbelieve the witnesses' testimony, consider

the truth of the facts relied on by experts, and to reject an

expert's   opinion.     The    court   also    gave   the     model    damage

instructions, including that the amount of damages was left to the

jury's "sound discretion." E.g., Model Jury Charge (Civil) § 8.11E

"Damages-General: Disability, Impairment and Loss of the Enjoyment




                                  16                                  A-0530-15T1
of Life, Pain and Suffering" (1996).                  Indeed, after voiding the

jury's verdict, the court repeated those damage instructions.8

       The trial court based its rejection of the jury's zero-damages

verdict on its mistaken directed verdict on causation.                         The court

recognized    the     jury    was   not     required       to    award   damages      for

plaintiff's     claimed       permanent        injuries,        namely   his    alleged

herniation, bulge, or spondylolysis.                  However, the court stated

the jury was required to award damages at least for the temporary

injuries.     However, as set forth above, the jury could disbelieve

plaintiff's testimony claiming temporary injuries, plaintiff's

prior statements claiming temporary injuries, and the experts'

opinions based on plaintiff's statements.

       Even though the trial court instructed the jury that causation

had been established, the jury was not required to award damages

for temporary pain, sprains, or strains.               See, e.g., Kozma, supra,

412 N.J. Super. at 327.         In Kozma, we upheld a jury's zero-damages

verdict even though it found negligence and causation.                           Id. at

325.     We   ruled    "the    jury   was      free   to    conclude     either      that

plaintiff's current complaints stemmed from [his prior injuries],



8
 We reject plaintiff's argument that the jury's second verdict of
$30,000 is indicative of the jury's confusion and belief that
plaintiff should be compensated.     Rather, it appears the jury
ultimately rendered a $30,000 verdict to satisfy the trial court's
demand and avoid further rebuke.

                                          17                                     A-0530-15T1
or   that    the     [accident]    was    inconsequential      in   affecting

plaintiff's lifestyle and quotient of pain and suffering."              Ibid.

"The jury could reasonably find that the impact of the [accident]

was so insignificant that no additional injury beyond plaintiff's

preexisting condition was sustained."           Id. at 327.

     The jury's zero-damages verdict was reasonably based in the

evidence.    There was no significant damage to the cars.           Plaintiff

himself testified the jolt from the accident did not result in his

body striking any part of his vehicle.                He admittedly had no

immediate pain, went home while declining assistance, and did not

seek medical attention for a week and a half.9 Other than attending

physical therapy, he lost no time from work, and sought no further

treatment for almost three years. Plaintiff did not get injections

or surgery, was still able to travel and walk to work, and was not

on any prescription medication.

     As     in     Kozma,   "the   evidence     was    susceptible    to     an

interpretation       that   minimized     the   monetary      equivalent     of


9
  In Amaru v. Stratton, 209 N.J. Super. 1 (App. Div. 1985), we
sustained a zero-damages award, finding a "jury's verdict that
[an] auto accident did not aggravate plaintiff's injuries had
ample support in the record." Id. at 19-20. Despite the "jolt
to [plaintiff's] back," "the damage sustained by plaintiff's car
was minimal and the accident minor," he was able to exit the car
and function, and "the allegation that his back injury was
aggravated by the collision was contradicted by his decision not
to consult a doctor until four or five days after the accident."
Ibid.

                                     18                               A-0530-15T1
plaintiff's pain and suffering to its vanishing point."                  Id. at

325.     "While it is true that [there was] expert testimony that

could support a jury determination that a [temporary] injury was

sustained, the jury was not required to reach that conclusion."

Ibid. (citation omitted).          Thus, "the jury's damage assessment is

entitled to a presumption of correctness and should stand" because

it was not "'so disproportionate to the injury and resulting

disability shown as to shock the conscience and to convince [the

court] that to sustain the award would be manifestly unjust.'"

Id. at 325-26 (quoting Baxter, supra, 74 N.J. at 596).

       Plaintiff cites Love v. National Railroad Passenger Corp.,

366 N.J. Super. 525 (App. Div.), certif. denied, 180 N.J. 355

(2004).     There, the jury "expressly" found medical causation, "and

it determined that plaintiff was entitled to a [$65,000] damage

award for lost wages, i.e., that he had been disabled as a result

of the incident as to be unable to work, at least for a period of

time   or    to    a   limited   extent,"   but   awarded   $0   for   pain   and

suffering.        Id. at 532.    However, we emphasized the plaintiff had

"a series of surgeries" culminating in the replacement of both

knees.      Ibid.      We found "there can be no question that plaintiff

experienced some transitory pain and suffering, at the very least,

as a consequence of each of the surgeries required," but "the jury

made no award whatsoever that would fairly compensate plaintiff

                                       19                                A-0530-15T1
for those logically inescapable periods of pain and suffering."

Ibid.   We could not

            countenance the patent inconsistency between
            the one part of the award that recognized a
            loss as a result of the incident and the other
            that rejected the idea of any damages at all,
            even those directly attributable to the
            surgeries, which were consequences, at least
            in part, of the incident, and were facts that
            could not be exaggerated.

            [Id. at 534.]

      Here, as in Kozma, supra, "[p]laintiff's reliance upon Love

. . . is unpersuasive."      412 N.J. Super. at 326.    First, the jury

did   not   issue   an   internally-inconsistent   verdict;   it    simply

awarded zero damages.10       Thus, there was "no jury inconsistency

whatsoever, much less one capable of engendering the necessity for

a new trial."       Id. at 327.         Second, plaintiff underwent no

surgeries resulting in "logically inescapable periods of pain and

suffering."    Cf. Love, supra, 366 N.J. Super. at 532.

      Similarly, in Chamberlain v. Sturma, 94 N.J. Super. 1 (App.

Div. 1966), aff’d o.b., 48 N.J. 556 (1967), we ruled a jury could

not "disregard the evidence showing subsequent and substantial

medical treatment for [the] cervical injury" suffered in the


10
   Because the jury's verdict was          not internally inconsistent,
plaintiff is mistaken in relying on       Mahoney v. Podolnick, 168 N.J.
202, 222-23 (2001), which permits a       court to remedy an internally-
inconsistent verdict by sending            the jury back for further
deliberations.

                                   20                              A-0530-15T1
accident, including being hospitalized for over a month.         Id. at

4. Given "[t]he reality of such a condition" that required doctors

to keep Chamberlain in the hospital for over a month, we found

"the jury's determination that plaintiff was 'not entitled to

damages' was so contrary to the weight of the evidence as to be

the result of mistake, partiality, prejudice or passion."          Ibid.

Here, by contrast, plaintiff was not hospitalized, and received

no medical treatment other than physical therapy based on his

subjective complaints.11

     Accordingly, the trial court committed error in voiding the

jury's zero-damages verdict.

                                   IV.

     Ordinarily,    when   a   "directed   verdict   was   improvidently

granted, [an appellate court will] reverse and remand the matter

for a new trial."     E.g., Potente v. County of Hudson, 187 N.J.

103, 106 (2006) (granting the defendant a new trial where the

trial court mistakenly granted a directed verdict on liability and



11
   In Chamberlain, supra, we also "noted that defendants' only
medical witness acknowledged that plaintiff sustained a back
injury which was causally related to the incident." 94 N.J. Super.
at 4.    While that supported our determination that the jury
improperly disregarded the objective evidence of Chamberlain's
hospitalization, here defendant's experts based their comments
about plaintiff's temporary strains and sprains solely on his
subjective complaints. Thus, the evidence "was not as one-sided
as" in Chamberlain. See Kozma, supra, 412 N.J. Super. at 327.

                                   21                            A-0530-15T1
the jury awarded damages to the plaintiff).            Here, although the

trial court improperly granted a directed verdict on causation,

we need not grant defendant a new trial, because the jury issued

a valid verdict in defendant's favor.

     Even    though   the   jury   was    instructed    that   defendant's

negligence   caused   any   injuries     plaintiff   sustained,   the    jury

considered the damages issue and found that defendant did not

sustain any injuries warranting compensation.           Thus, ordering a

new trial on causation would be unnecessary and a burden on the

courts.    See Johnson v. Salem Corp., 189 N.J. Super. 50, 54 (App.

Div. 1983), aff’d as modified, 97 N.J. 78 (1984).              "We are not

blind to litigation costs, and will not order a new trial when

[reinstating the jury's verdict] might suffice."          Fried v. Aftec,

Inc., 246 N.J. Super. 245, 252 n.4 (App. Div. 1991).                    It is

sufficient that we "remand for reinstatement of the jury verdict,"

the traditional remedy when a trial court has erroneously voided

a jury's valid verdict.      E.g., Verdicchio v. Ricca, 179 N.J. 1,

33 (2004).

     Reversed and remanded to reinstate the jury's zero-damages

verdict.




                                   22                              A-0530-15T1